DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edmisten (US 4,863,001).
As per claim 18, Edmisten discloses a method (Abstract) comprising:
	positioning a clip (105) on a brake disc (115), wherein positioning the clip comprises sliding the clip in a tangential direction of the brake disc over a first surface (121) and a second surface (122) of the brake disc, wherein the first surface and the second surface are adjacent to a drive slot (125) at a perimeter of the brake disc, and where the first surface comprises a first side (121) of the brake disc and the second surface comprises a second side (122) opposite the first side; and
	 positioning a retainer (85) over the positioned clip in a radial direction of the brake disc, wherein the retainer exerts an inward clamping force on the clip in an axial 
	As per claim 20, Edmisten discloses the method of claim 18, wherein positioning the clip on the brake disc comprises covering a portion of a torque face (90) of the drive slot with a body section (107) of the clip, wherein covering the portion of the torque face comprises sliding a first arm (106) of the clip over the first surface and sliding a second arm (106) of the clip over the second surface, wherein the torque face is between the first surface and the second surface (90). 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edmisten (US 4,863,001) in view of Schlitz et al (US 2007/0181388).
As per claim 1, Edmisten discloses an apparatus (Fig. 16; Alternate: Fig. 20) comprising:
a clip (105; Alternate: 140) configured to be slidable over a surface of a brake disc (115) in a tangential direction of the brake disc, the surface being adjacent to a drive slot (125) on a perimeter of the brake disc; and

Schlitz et al discloses a brake disk wherein the retainer is resiliently biased to exert an inward clamping force on the clip in an axial direction of the brake disc to secure the clip to the brake disc ([0015]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal cap clip of Edmisten by forming it to be elastic as taught by Schlitz et al in order to make assembly easier and ensure a secure fit.
	As per claim 2, Edmisten and Schlitz et al disclose the apparatus of claim 1.  Edmisten further discloses wherein the clip comprises a body section (107), the body section comprising:
a drive face (One side of 107); and
a back face (Another side of 107) opposite the drive face,
wherein the back face is configured to engage a torque face (90) of the brake disc when the clip is positioned over the surface, and
wherein the torque face defines a portion of the drive slot of the brake disc (90).
As per claim 3, Edmisten and Schlitz et al disclose the apparatus of claim 2.  Edmisten further discloses wherein the clip comprises: 

a second arm (106) extending from the body section.
As per claim 4, Edmisten and Schlitz et al disclose the apparatus of claim 3.  Edmisten further discloses wherein the retainer is configured to contact the first arm and the second arm when the retainer is positioned over the clip (85, 106, Fig. 16).
As per claim 5, Edmisten and Schlitz et al disclose the apparatus of claim 3.  Edmisten further discloses wherein the surface of the brake disc comprises a first surface (121), the first arm being configured to engage the first surface (106, Fig. 16) and the second arm being configured to engage a second surface (122) of the brake disc when the back face engages the torque face, wherein the first surface comprises a first side of the brake disc (121) and the second surface comprises a side of the brake disc opposite the first side (122).
As per claim 6, Edmisten and Schlitz et al disclose the apparatus of claim 3.  Edmisten further discloses wherein the first arm defines a first arm interior wall (106) and the second arm defines a second arm interior wall (106) substantially facing the first arm interior wall, wherein the clip defines a displacement between the first arm interior wall and the second arm interior wall (105, Fig. 16), and wherein the displacement increases in a radial direction of the brake disc (The axial space above and below projections 108 is larger than the space between projections, Fig. 16).
As per claim 7, Edmisten and Schlitz et al disclose the apparatus of claim 1.  Edmisten further discloses wherein the retainer defines a channel (85; Alternate: 136) having a first open end and a second open end opposite the first open end, wherein the 
As per claim 8, Edmisten and Schlitz et al disclose the apparatus of claim 1.  Edmisten further discloses wherein the retainer comprises a first tab (Alternate: 131) and a second tab (Alternate: 132), and wherein the clip defines a first slot (Alternate: Indentation on one side, Fig. 23) and a second slot (Alternate: Indentation on other side, Figure 23), the first tab being configured to be received in the first slot of the clip and the second tab being configured to be received in the second slot of the clip when the retainer is positioned over the clip (Alternate: Figure 22).

    PNG
    media_image1.png
    387
    589
    media_image1.png
    Greyscale

As per claim 9, Edmisten and Schlitz et al disclose the apparatus of claim 8.  Edmisten further discloses wherein the retainer is configured to exert the inward clamping force between the first tab and the second tab when the first tab is received in 
As per claim 10, Edmisten and Schlitz et al disclose the apparatus of claim 1.  Edmisten further discloses wherein the retainer comprises a flange (100; Alternate: 135) configured to extend in an axial direction of the brake disc and extend in a radial direction of the brake disc when the clip is positioned over the surface and the retainer is positioned over the clip.
As per claim 11, Edmisten and Schlitz et al disclose the apparatus of claim 1.  Edmisten further discloses wherein the clip is configured to frictionally engage the surface in a rivetless configuration when the retainer is positioned over the clip (105, Fig. 16; Alternate: 140, Fig. 22).
As per claim 12, Edmisten and Schlitz et al disclose the apparatus of claim 1.  Edmisten further discloses a system (Fig. 16; Alternate: Fig. 20) comprising: the brake disc.
As per claim 13, Edmisten discloses a brake system (Title) comprising:
	a brake disc (105) defining:
	a drive slot (125) extending at least partially through a perimeter of the brake disc in an axial direction of the brake disc;
	a first surface (121) adjacent to the drive slot, the first surface comprising a first side (121) of the brake disc;
	a second surface (122) adjacent to the drive slot, the second surface comprising a second side (122) of the brake disc opposite the first side; and
	 a torque face (90) between the first surface and the second surface; and

	a body section (107) configured to cover at least a portion of the torque face;
	a first arm (106) extending from the body section, wherein the first arm is configured to cover at least a portion of the first surface when the body section covers the at least the portion of the torque face (106, Fig. 16); and
	a second arm (106) extending from the body section, wherein the second arm is configured to cover at least a portion of the second surface when the first arm covers the at least the portion of the first surface (122); and
a retainer (85) configured to be slidable over the clip to secure the clip to the brake disc and maintain the clip on the brake disc when the clip experiences a force in a tangential direction of the brake disc, wherein the retainer is configured to contact the first arm and the second arm when the retainer is positioned over the clip to maintain the retainer positioned on the clip when the retainer experiences the force in the radial direction of the brake disc (130, 140, Fig. 22), wherein the retainer exerts an inward clamping force in the axial direction of the brake disc on the first arm and the second arm (Clip 85 generates an inward clamping force in reaction to outward pressure from retainer 105; Col. 7, lines 20-30), but does not disclose wherein the retainer is resiliently biased.
Schlitz et al discloses a brake disk wherein the retainer is resiliently biased to exert an inward clamping force in the axial direction of the brake disc on the first arm and the second arm ([0015]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal 
As per claim 14, Edmisten and Schlitz et al disclose the brake system of claim 13.  Edmisten further discloses wherein the retainer defines a channel (85) having a first open end and a second open end opposite the first open end, wherein the clip is configured to be at least partially received within the channel when the retainer is positioned over the clip (85, Fig. 16, 18).   
As per claim 17, Edmisten and Schlitz et al disclose the brake system of claim 13.  Edmisten further discloses wherein the first arm defines a first arm interior wall (106) and the second arm defines a second arm interior wall (106) substantially facing the first arm interior wall, wherein the clip defines a displacement between the first arm interior wall and the second arm interior wall (105, Fig. 16), and wherein the displacement increases in a radial direction of the brake disc (The axial space above and below projections 108 is larger than the space between projections, Fig. 16).
Allowable Subject Matter
6.	Claims 15, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657